               Case 3:20-cr-00465-JO         Document 8       Filed 09/24/20    Page 1 of 2

,.                                            FILED24 SEP '20 16:201JSDC·OFP




                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                         PORTLAND DIVISION


     UNITED STATES OF AMERICA                              3:20-cr-   r2/J06--;jo
                    v.                                     INDICTMENT

     KEVIN PHOMMA.                                         18 U.S.C. § 231(a)(3)

                    Defendant.



                                    THE GRAND JURY CHARGES:

                                                COUNT!
                                             (Civil Disorder)
                                          (18 U.S.C. § 23l(a)(3))

            On or about August 26, 2020, in the District of Oregon, during a civil disorder, defendant

     KEVIN PHOMMA, knowingly committed a violent act for the intended purpose of obstructing,

     impeding and interfering with law enforcement officers who were lawfully engaged in the lawful

     performance of their official duties incident to and during the commission of a civil disorder, and

     that such civil disorder in any way or degree obstructed, delayed and adversely affected



     Indictment                                                                                  Page 1
              Case 3:20-cr-00465-JO        Document 8       Filed 09/24/20    Page 2 of 2

,
    commerce and the movement of any article or commodity in commerce;

           In violation of Title 18, United States Code, Section 231(a)(3).

    Dated: September J. '/ , 2020.                      A TRUE BILL.




                                                        OFFICIATING FOREPERSON

    Presented by:

    BILLY J. WILLIAMS
    United States Attorney




       OMAS S. RATCLIFFE, ILSB #6243708
    Assistant United States Attorney




    Indictment                                                                              Page 2
